Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on August 12, 2021, April 15, 2021, December 3, 2020, has been considered and initialed by the Examiner. 


Claim Rejections - 35 USC § 102 or 35 USC § 103

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-3, 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Heithorn et al (U.S. 5,256,453). 
Heithorn discloses a paint coating layer comprising at least one binder and microparticles (claim 4 of Heithorn). In claim 1, the phrase, “formed by coating or dyeing on various surfaces a paint solution mixed with nano or microparticles…in a solvent” 
introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a paint coating layer.  The reference suggests such a product because Heithorn discloses a paint coating layer comprising at least one binder and microparticles (claim 4 of Heithorn), as in claims 1-2.
	102/103 rejections have been approved by the courts in the context of product-by-process claims.  See MPEP 2113.
	Concerning claim 3, Heithorn discloses a paint coating layer comprising at least one binder and microparticles (claim 4 of Heithorn). In claim 3, the phrase, “formed of a core and a shell, wherein a nano or microparticle…to the sky window” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a paint coating layer.  The reference suggests such a product because Heithorn discloses a paint coating layer comprising at least one binder and microparticles (claim 4 of Heithorn).
Concerning claim 7, Heithorn discloses a paint coating layer comprising at least one binder and microparticles (claim 4 of Heithorn) where the binder contains polyester (column 2, lines 25-38).

Claim Rejections – 35 USC § 103(a)

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 4-6, 8-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heithorn et al (U.S. 5,256,453).
	Heithorn is taken as above.  Heithorn does not explicitly disclose the thickness; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claims 4, 11.
	In claim 5, 8, Heithorn does not appear to explicitly teach the infrared emissivity or reflectance, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the paint coating layer material is carried out using material (paint layer) and process conditions (coating) which are substantially identical to those disclosed by applicants. Therefore the paint coating layer material discussed above would be expected to meet the claimed infrared emissivity or reflectance.
	Concerning claim 6, Heithorn discloses a paint coating layer comprising at least one binder and microparticles (claim 4 of Heithorn). In claim 6, the phrase, “formed by coating or dyeing…and 0:1” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a paint coating layer.  The reference suggests such a product because Heithorn discloses a paint coating layer comprising at least one binder and microparticles (claim 4 of Heithorn).
Concerning claim 9, Heithorn discloses a paint coating layer comprising at least one binder and microparticles (claim 4 of Heithorn). In claim 9, the phrase, “formed by coating or dyeing…to 2.5” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a paint coating layer.  The reference suggests such a product because Heithorn discloses a paint coating layer comprising at least one binder and microparticles (claim 4 of Heithorn).
Concerning claim 10, Heithorn discloses a paint coating layer comprising at least one binder and microparticles (claim 4 of Heithorn). In claim 10, the phrase, “for blocking the…coating layer” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a paint coating layer.  The reference suggests such a product because Heithorn discloses a paint coating layer comprising at least one binder and microparticles (claim 4 of Heithorn).
	Concerning claim 12, Heithorn does not explicitly disclose the thickness; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
Additionally, Heithorn does not appear to explicitly teach the reflectance, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the paint coating layer material is carried out using material (paint layer) and process conditions (coating) which are substantially identical to those disclosed by applicants. Therefore the paint coating layer material discussed above would be expected to meet the claimed reflectance.
In claim 13, Heithorn does not appear to explicitly teach the infrared emissivity, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the paint coating layer material is carried out using material (paint layer) and process conditions (coating) which are substantially identical to those disclosed by applicants. Therefore the paint coating layer material discussed above would be expected to meet the claimed infrared emissivity.



Claim Rejections - 35 USC § 102 or 35 USC § 103

7.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Ackerman et al (U.S. 2004/0121170). 
Ackerman discloses a radiative cooling device comprising a paint coating (paragraphs 18-19). In claim 1, the phrase, “formed by coating or dyeing on various surfaces a paint solution mixed with nano or microparticles…in a solvent” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a paint coating layer.  The reference suggests such a product Ackerman discloses a radiative cooling device comprising a paint coating (paragraphs 18-19), as in claims 1-2.
	102/103 rejections have been approved by the courts in the context of product-by-process claims.  See MPEP 2113.
Concerning claim 3, the phrase, “formed of a core and a shell, wherein a nano or microparticle…to the sky window” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a paint coating layer.  The reference suggests such a product Ackerman discloses a radiative cooling device comprising a paint coating (paragraphs 18-19).

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781